Exhibit  10.4
 
NOTICE OF STOCK OPTION GRANT


Macrovision Solutions Corporation, a Delaware corporation (the “Company”), has
granted to _____________  (the “Optionee”) an option (the “Option”) to purchase
certain shares of the Company’s Common Stock (the “Optioned Shares”) pursuant to
the Macrovision Solutions Corporation 2008 Equity Incentive Plan (the “Plan”),
as follows:
 
 
 


 

Date of Option Grant: (grant date)     Number of Optioned Shares:  (shares)    
Option Exercise Price:    (price)    Per share     Earliest Exercise Date:
(first vest date)     Option Expiration Date:  The date seven (7) years after
the Date of Option Grant     Tax Status of Option:  Nonstatutory Stock Option  
 

 
 
Exercisable Shares: Except as otherwise provided in the attached Nonstatutory
Stock Option Agreement (the “Agreement”), the number of Optioned Shares for
which this Option may be exercised as of any date is determined by multiplying
the number of Optioned Shares (set forth above) by the “Exercisable Percentage”
determined as of such date as follows:




 
·  
On Earliest Exercise Date: Exercisable Percentage 25%

 
 
·  
For each full month following the Earliest Exercise Date through the third
anniversary of the Earliest Exercise Date: Exercisable Percentage 2.083%

 

 
In the foregoing calculations, any fractional share resulting shall be
disregarded.  The number of Optioned Shares for which this Option is exercisable
at any time shall be reduced by any Optioned Shares for which this Option
previously has been exercised.
 
The Company and the Optionee agree that the Option described in this Notice is
governed by the provisions of the Agreement attached to and made a part of this
document.  The Optionee acknowledges receipt of this Notice and the Agreement,
represents that the Optionee has read and is familiar with the provisions in
this Notice and the attached Agreement, and hereby accepts the Option subject to
all of the terms and conditions set forth in this Notice and the attached
Agreement.
 
MACROVISION SOLUTIONS CORPORATION
 
Accepted by|:
OPTIONEE
       
 
Name:
 
_____________________________________
         
By:
[fred4.jpg]
 
Signature:
 
 
_____________________________________
         
Title:
President and CEO
 
Date:
           
Address:
2830 De La Cruz Blvd
 
Address:
   
Santa Clara, CA  95050
               
ATTACHMENTS:
Nonstatutory Stock Option Agreement
 

 

--------------------------------------------------------------------------------

 
NONSTATUTORY STOCK OPTION AGREEMENT


THE OPTION IS SUBJECT TO, AND MAY BE EXERCISED ONLY IN ACCORDANCE WITH, THE
TERMS AND CONDITIONS OF THE PLAN.  ONLY CERTAIN PROVISIONS OF THE PLAN ARE
INCLUDED IN THIS AGREEMENT.  A COPY OF THE PLAN IS ATTACHED TO THIS AGREEMENT
AND SHOULD BE READ CAREFULLY.
 
Macrovision Solutions Corporation, a Delaware corporation (the “Company”) and
the Optionee agree that the terms and conditions set forth herein shall apply to
the stock options granted to the Optionee, on the date of grant, for the number
of Optioned Shares and exercisable at the Option Price, all as identified in the
Notice of Stock Option Grant (the “Notice”) to which this Agreement is
attached.  All capitalized terms not defined herein or in the Notice shall have
those meanings ascribed to them in the Plan.
 
1. Term of Option and Exercise of Option.  Subject to the provisions of the Plan
and the terms and conditions of this Agreement and the Optionee’s not
experiencing a termination of employment of other business relationship during
the vesting period, this Option may be exercised by the Optionee during a period
of seven (7) years from the date of grant in accordance with the schedule set
forth in the Notice (the “Expiration Date”) unless sooner terminated or
cancelled in accordance with the Plan.  If this Option expires on a stock
exchange holiday or weekend day, this Option will expire on the last trading day
prior to the holiday or weekend.  The schedule set forth in the Notice refers to
the earliest dates on which this Option may be exercised with respect to the
percentages of Optioned Shares determined in accordance with such schedule as of
such dates, and, subject to the terms and conditions set forth herein, this
Option may be exercised with respect to all or any part of such percentages of
the Optioned Shares at any time on or after such dates prior to the Expiration
Date.  The Optionee must be and remain an employee, consultant, director or
independent contractor in service to the Company, or of any parent corporation
or subsidiary corporation of the Company (as such terms are defined in Sections
424 (e) and (f) of the Internal Revenue Code), during the entire period
commencing with the date of grant of this Option and ending with each date
determined in accordance with the exercise schedule set forth in the Notice in
order to exercise this Option with respect to the Optioned Shares first becoming
exercisable on such date.  Optionee shall be solely responsible for exercising
this Option, if at all, prior to its Expiration Date.  The Company shall have no
obligation to notify Optionee of the Option’s expiration.
 
2. Termination by Reason of Death.  If the Optionee’s employment or other
business relationship with the Company and/or its Subsidiaries is terminated by
reason of the Optionee’s death, this Option may thereafter be exercised, but
only to the extent it was exercisable on the date of the Optionee’s death, by
the legal representative of the Optionee’s estate or by any other person who
acquires the right to exercise the Option by reason of such death, for a period
of twelve (12) months from the date of death or until the Expiration Date of the
Option, if earlier.
 
3. Termination by Reason of Disability.  If the Optionee’s employment or other
business relationship with the Company and/or its Subsidiaries is terminated by
reason of the Optionee’s Disability this Option may thereafter be exercised, to
the extent it was exercisable on the date of such termination, for a period of
twelve (12) months from the date of such termination, or until the Expiration
Date of the Option, if earlier.  The Administrator shall have sole authority and
discretion to determine whether the Optionee’s employment or other business
relationship has been terminated by reason of Disability.
 
4. Termination by Reason of Retirement.  If the Optionee’s employment or other
business relationship with the Company and/or its Subsidiaries is terminated by
reason of Retirement, this Option may thereafter be exercised, to the extent it
was exercisable on the date of such termination, for a period of twelve (12)
months from the date of such termination of employment or other business
relationship, or until the Expiration Date of the Option, if earlier.
 
5. Termination for Cause.  If the Optionee’s employment or other business
relationship with the Company and/or its Subsidiaries is terminated for Cause,
this Option shall immediately terminate and be of no further force and effect.
 
6. Other Termination.  Unless otherwise determined by the Administrator, if the
Optionee’s employment or other business relationship with the Company and/or its
Subsidiaries terminates for any reason other than death, Disability, Retirement,
or for Cause, this Option may thereafter be exercised, to the extent it was
exercisable on the date of such termination, for three (3) months from the date
of such termination or until the expiration of the stated term of the Option, if
earlier.
 
- 1 -

--------------------------------------------------------------------------------


7. Non-transferability of Option.  This Option shall not be transferable except
by will or the laws of descent and distribution, and this Option may be
exercised during the Optionee’s lifetime only by the Optionee.  Any purported
transfer or assignment of this Option shall be void and of no effect, and shall
give the Company the right to terminate this Option as of the date of such
purported transfer or assignment.
 
8. Method of Exercise.  This Option may be exercised with respect to all or any
part of the Optioned Shares that are exercisable at time of exercise, by
providing irrevocable instructions to a designated brokerage firm specifying the
number of Optioned Shares as to which this Option is so exercised, and making
full payment to the Company in cash, electronic transfer or by check of the
Option Price for the Optioned Shares with respect to which this Option is
exercised and any applicable withholding taxes in accordance with Section 10
below.
 
If the Company’s outstanding Common Stock is registered under Section 12 (g) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”), at the time
this option is exercised, then the Option Price also may be paid as follows:
 
a. in shares of the Company’s Common Stock held by the Optionee for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and valued at fair market value on the exercise
date;
 
b. through a special sale and remittance procedure pursuant to which the
Optionee (i) is to provide irrevocable instructions to a designated brokerage
firm to effect the immediate sale of the purchased Optioned Shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Option Price payable for the purchased
Optioned Shares plus all applicable federal and state income and employment
taxes required to be withheld by the Company by reason of such purchase and (ii)
to instruct the designated brokerage firm to provide directives to the Company
to deliver certificates for the purchased shares directly to such brokerage firm
in order to effect the sale transaction;
 
c. through a special margin commitment procedure pursuant to which the Optionee
elects to exercise his or her vested Optioned Shares and then pledge those
Optioned Shares purchased into a margin account with a brokerage firm as
security for a loan from the brokerage firm in an amount equal to the aggregate
exercise price of the Optioned Shares.  The brokerage firm is then irrevocably
committed to forward sufficient funds to the Company to cover the aggregate
exercise price payable for the purchased Optioned Shares plus all applicable
federal and state income and employment taxes required to be withheld by the
Company by reason of such purchase.  The Optionee is required to provide written
directives to the Company to deliver concurrently certificates for the purchased
shares directly to such brokerage firm; or
 
d. any combination of the foregoing.
 
As soon as practical after receipt of notice of exercise, the Company shall,
without transfer or issue tax or other incidental expense to the Optionee or his
or her successor, transfer and deliver thereto at the office of the Company or
such other place as may be mutually agreeable a certificate or certificates for
such shares of its Common Stock, or initiate electronic delivery of such shares
to the designated brokerage firm; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with applicable registration requirements
under the Securities Act of 1933, as amended, any applicable listing
requirements of any national securities exchange, and requirements under any
other laws or regulations applicable to the issuance or transfer of such shares.
 
9. Adjustments Upon Changes in Capitalization.  In the event of any change in
the outstanding Common Stock of the Company by reason of stock dividends,
recapitalization, mergers, consolidations, split-up, combinations or exchanges
of shares and the like, the aggregate number or class of shares subject to this
Option immediately prior to such event shall be appropriately adjusted by the
Board of Directors in accordance with the terms of the Plan.
 
10. Withholding and Employment Taxes.
 
(i)   Optionee is responsible for, and by accepting this Option agrees to bear,
all taxes of any nature, including withholding taxes, interest or penalties
arising out of the grant of this Option, the vesting or exercise of this Option
or the subsequent sale of the Optioned Shares, or any violation of Code Section
409A that impacts this Option, that are legally imposed upon Optionee in
connection with this Option, and the Company does not assume, and will not be
liable to any party for, any cost or liability arising in
 
- 2 -

--------------------------------------------------------------------------------


connection with such tax liability legally imposed on Optionee.  The Company has
not provided any tax advice with respect to this Option or the disposition of
the Shares.  Optionee should obtain advice from an appropriate independent
professional adviser with respect to the taxation implications of any aspect of
this Option, including the grant, vesting or exercise of this Option or the
subsequent sale of any Shares.


(ii)   In the event that the Company or the Optionee’s employer, including any
Subsidiary qualified to deduct tax at source (the “Employer”), is required to
withhold any amount (including in connection with income tax, employment or
payroll taxes, social security contributions or other similar amounts, with such
obligation in aggregate referred to herein as the “Withholding Obligation”) as a
result of any event occurring in connection with this Option, the Optionee shall
make a cash payment to the Company as necessary to cover all applicable
Withholding Obligations at or prior to the time the event giving rise to the
Withholding Obligation occurs; provided that (a) the Company has the right to
withhold a portion of the Optioned Shares otherwise to be delivered upon
exercise of this Option having a Fair Market Value equal to the amount of the
Withholding Obligation in accordance with such rules as the Company may from
time to time establish, (b) the Company or the Employer has the right, and the
Optionee in accepting this grant explicitly authorizes the Company, to deduct an
amount equal to the Withholding Obligation from the Optionee’s compensation or
(c) the Company may establish alternative procedures to ensure satisfaction of
all applicable Withholding Obligations arising in connection with this
Option.  The Optionee will receive a cash refund for any payment of cash or
fraction of a surrendered share not necessary to satisfy the Withholding
Obligations.


(iii)   Optionee acknowledges and agrees that the ultimate liability for any
tax-related item legally due by Optionee is and remains Optionee’s
responsibility and that the Company and or the Employer (a) make no
representations nor undertakings regarding the treatment of any such tax items
in connection with any aspect of this Option, including the grant, vesting or
exercise of this Option or the subsequent sale of the Shares acquired upon
exercise of this Option; and (b) do not commit to structure the terms or any
aspect of this Option to reduce or eliminate the Optionee’s liability for such
tax items.  The Company may refuse to honor the exercise of this Option and
refuse to deliver the Optioned Shares if Optionee fails to comply with
Optionee’s obligations in connection with the satisfaction of the Withholding
Obligations.
 
11. Tax Status.  The Optionee’s treatment of shares purchased pursuant to the
exercise of this nonstatutory stock option may have significant tax
consequences. The Optionee acknowledges that he or she has been encouraged to
obtain the advice of independent tax counsel regarding the federal and state
income tax consequences of the receipt and exercise of the Option granted hereby
and of the disposition of Common Stock acquired upon exercise hereof.  The
Optionee acknowledges that he or she has not relied and will not rely upon any
advice or representations by the Company or by its employees or representatives
with respect to the tax treatment of the options granted hereunder.
 
12. No Right to Continued Relationship, Optionee Acknowledgements.  By accepting
the grant of this Option, Optionee acknowledges and agrees that the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement.  Optionee acknowledges that
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company.  Optionee's participation in the Plan shall not
create a right to further employment with Employer and shall not interfere with
the ability of Employer to terminate Optionee's employment or service
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law.  Optionee agrees that this Option is not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law.  Nothing contained in this
Agreement shall confer upon the Optionee any right to a continued employment
with the Company and its Subsidiaries or in any way limit the right of the
Company or its Subsidiaries to terminate such relationship at any time.  In the
event that Optionee is not an employee of the Company, this Option grant will
not be interpreted to form an employment contract or service relationship with
the Company, the Employer or any Subsidiary of the Company.  Optionee
acknowledges that the future value of the underlying Shares is unknown, may
increase or decrease in the future, and cannot be predicted with certainty.  In
consideration of the grant of this Option, no claim or entitlement to
compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Optioned Shares purchased through exercise
of this Option resulting from Optionee's Termination of Employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of applicable laws).
 
13. Compliance with Securities and Other Laws.  The Company shall not be
obligated to deliver any shares of its Common Stock hereunder for such period as
may reasonably be required for it to comply with any applicable
- 3 -

--------------------------------------------------------------------------------


requirements of: (i) the Securities Act of 1933; (ii) the Securities Exchange
Act of 1934; (iii) applicable state securities laws; (iv) any applicable listing
requirement of any stock exchange on which the Company’s Common Stock is then
listed; and (v) any other law or regulation applicable to the issuance of such
shares.
 
14. Notices. All notices and other communications of any kind which either party
to this Agreement may be required or may desire to serve on the other party
hereto in connection with this Agreement shall be in writing and may be
delivered by personal service or by registered or certified mail, return receipt
requested, deposited in the United States mail with the postage thereon fully
prepaid, addressed to the parties at their respective addresses set forth in the
Notice of Stock Option Grant.  Service of any such notice or other communication
so made by mail shall be deemed complete on the date of actual delivery as shown
by the addressee’s registry or certification receipt or at the expiration of the
third (3rd) business day after the date of mailing, whichever is earlier in
time.  Either party may from time to time by notice in writing served upon the
other as aforesaid, designate a different mailing address or a different person
to which such notices or other communications are thereafter to be addressed or
delivered.
 
15. Data Transfer.  Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee's
personal data as described in this document by and among, as applicable, the
Employer or the Company, including any of its Subsidiaries, for the exclusive
purpose of implementing, administering and managing Optionee's participation in
the Plan.  Optionee understands that the Company, its Subsidiaries and the
Employer hold certain personal information about Optionee, including, but not
limited to, name, home address and telephone number, date of birth, social
security number (or other identification number), salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in Optionee's favor for
the purpose of implementing, managing and administering the Plan
(“Data”).  Optionee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in Optionee's country or elsewhere
and that the recipient country may have different data privacy laws and
protections than Optionee's country.  Optionee may request a list with the names
and addresses of any potential recipients of the Data by contacting the Stock
Plan Administrator at the Company.  Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Optionee's
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom Optionee may elect to
deposit any Shares acquired upon the exercise of this Option.  Optionee
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan.  Optionee may, at any time,
view Data, request additional information about the storage and processing of
the Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Stock Plan
Administrator in writing.  Optionee understands that refusing or withdrawing
consent may affect Optionee's ability to participate in the Plan.  For more
information on the consequences of refusing to consent or withdrawing consent,
Optionee may contact the Stock Plan Administrator at the Company.
 
16.  Copies of Plan Materials.  Optionee acknowledges that the Company has: (i)
delivered a copy of the Plan, (ii) delivered a copy of the Plan prospectus,
which document is available on the Macrovision Intranet Stock Program page or
The Source Key Information page, both of which are at the Company’s intranet
website at intranet.macrovision.com/welcome, and (iii) made available
stockholder information, including copies of any annual report, proxy statement
and periodic report, at the Company’s investor relations page on the Company’s
website at http://ir.macrovision.com (which page is also accessible from a link
available on the Stock Program page or The Source Key Information page on the
Company’s intranet website at intranet.macrovision.com/welcome). Optionee
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are also available upon written or telephonic request to
the Executive Assistant to the Chief Financial Officer.


17.  Entire Agreement; Plan Controls.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by the Company and
Optionee.  This Agreement is governed by the laws of the state of Delaware.  In
the event of any conflict between the terms and provisions of the Plan and this
Agreement, the Plan terms and provisions shall govern.  Capitalized terms used
but not defined in this Agreement have the meanings assigned to them in the
Plan.  Certain other important terms governing this Agreement are contained in
the Plan.
 


RETAIN THIS AGREEMENT FOR YOUR RECORDS
- 4 -

